—In an action to recover damages for personal injuries, the defendant City of New York appeals, as limited by its brief, from so much of a judgment of the Supreme Court, Kings County (Barbare, J.), dated June 16, 1998, as, upon a jury verdict finding it 100% at fault in the happening of the accident, and awarding the plaintiff damages in the total sum of $6,390,000, is in favor of the plaintiff and against it.Ordered that the judgment is reversed insofar as appealed from, on the law, and a new trial is granted, with costs to abide the event.A police officer’s conduct in pursuing a suspected lawbreaker *437may not form the basis of civil liability to an injured third party unless the officer acted in reckless disregard for the safety of others (see, Vehicle and Traffic Law § 1104 [e]; Saarinen v Kerr, 84 NY2d 494, 501; Fioriello v Sasson, 255 AD2d 549; DeMutiis v City of New York, 253 AD2d 734; Mulligan v City of New York, 245 AD2d 277; Williams v City of New York, 240 AD2d 734). The “reckless disregard” standard requires evidence that the actor has intentionally done an act of an unreasonable character in disregard of a known or obvious risk that was so great as to make it highly probable that harm would follow (see, Szczerbiak v Pilot, 90 NY2d 553, 557; Saarinen v Kerr, 84 NY2d 494, 501, supra; Campbell v City of Elmira, 84 NY2d 505, 510).The plaintiff police officer testified at trial that he and his partner were responding to a radio report of a robbery in progress when the accident occurred. Since the officers were thus engaged in an “emergency operation” as defined by statute (see, Vehicle and Traffic Law § 114-b), the trial court should have instructed the jury, as a matter of law, that the appellant could only be held liable if the conduct of the operator of the vehicle demonstrated a reckless disregard for the safety of others (see, McCarthy v City of New York, 250 AD2d 654). In view of the failure to so charge, and the existence of a triable issue of fact as to whether the operator’s conduct rose to the level of reckless disregard (see, Gordon v County of Nassau, 261 AD2d 359; McCarthy v City of New York, 250 AD2d 654, supra), we grant a new trial.